     Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 1 of 29
                                                                           1


 1
                        UNITED STATES DISTRICT COURT
 2                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              SAN JOSE DIVISION
 3

 4

 5      IN RE GOOGLE PLUS PROFILE           CASE NO.     CV-18-06164-EJD
        LITIGATION
 6                                          SAN JOSE, CALIFORNIA

 7                                          MAY 21, 2020

 8                                          PAGES 1 - 26

 9

10                     TRANSCRIPT OF ZOOM PROCEEDINGS
                    BEFORE THE HONORABLE EDWARD J. DAVILA
11                      UNITED STATES DISTRICT JUDGE

12
       A-P-P-E-A-R-A-N-C-E-S BY ZOOM:
13

14      FOR THE PLAINTIFFS:    MORGAN & MORGAN COMPLEX
                               LITIGATION GROUP
15                             BY: JOHN YACHUNIS
                                    RYAN MCGEE
16                                  FRANKLIN AZAR
                               201 N. FRANKLIN STREET, 7TH FLOOR
17                             TAMPA, FLORIDA 33602

18
        FOR THE DEFENDANTS:    WILSON, SONSINI, GOODRICH & ROSATI
19                             BY: MAURA L. REES
                               650 PAGE MILL ROAD
20                             PALO ALTO, CA 94304-1050

21
        OFFICIAL COURT REPORTER:     IRENE L. RODRIGUEZ, CSR, RMR, CRR
22                                   CERTIFICATE NUMBER 8074

23
           PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
24    TRANSCRIPT PRODUCED WITH COMPUTER.

25



                         UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 2 of 29
                                                                                       2


09:37AM    1    SAN JOSE, CALIFORNIA                                  MAY 21, 2020

09:37AM    2                            P R O C E E D I N G S

09:57AM    3          (COURT CONVENED AT 9:57 A.M.)

09:57AM    4               THE COURT:    LET'S CALL 18-6164, THIS IS

09:58AM    5    IN RE HP GOOGLE PLUS LITIGATION.

09:58AM    6         MS. KRATZMANN, I THINK YOU CHECKED EVERYONE IN, BUT WHY

09:58AM    7    DON'T I -- I THINK YOU CHECKED EVERYONE IN, BUT WHY DON'T I

09:58AM    8    CAPTURE APPEARANCES AGAIN FOR THE RECORD.

09:58AM    9         IF I COULD HAVE THE PLAINTIFF STATE YOUR APPEARANCES,

09:58AM   10    PLEASE.

09:58AM   11               MR. YACHUNIS:    GOOD MORNING, YOUR HONOR.

09:58AM   12         MY NAME IS JOHN YACHUNIS.    I'M HERE WITH RYAN MCGEE WHO IS

09:58AM   13    TO MY LEFT BUT OFF CAMERA, WHO WILL BE ASSISTING ME IN THE

09:58AM   14    PRESENTATION, AND ALSO I BELIEVE FRANKLIN AZAR, MY COCOUNSEL,

09:58AM   15    APPEARING FROM COLORADO.    HE IS ALSO MAKING AN APPEARANCE.

09:58AM   16               THE COURT:    MR. AZAR, I SEE YOU.      WOULD YOU LIKE TO

09:58AM   17    STATE YOUR APPEARANCE?

09:58AM   18               MR. AZAR:    THANK YOU, YOUR HONOR.

09:58AM   19         FRANKLIN AZAR FOR THE PLAINTIFFS.

09:58AM   20               THE COURT:    THANK YOU.   GOOD MORNING.

09:58AM   21         WHO APPEARS FOR THE DEFENDANTS IN THIS MATTER?

09:58AM   22               MS. REES:    YOUR HONOR, THIS IS MAURA REES FROM

09:58AM   23    WILSON SONSINI ON BEHALF OF DEFENDANT GOOGLE.

09:58AM   24               THE COURT:    THANK YOU.   GOOD MORNING.

09:58AM   25         I'M GOING TO ASK YOU TO TURN YOUR VOLUME UP IF YOU WOULD,



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 3 of 29
                                                                                    3


09:58AM    1    PLEASE, OR ADJUST YOUR MICROPHONE IF YOU WOULD.

09:58AM    2         GOOD MORNING.   IT'S NICE TO SEE EVERYONE.       WE ARE

09:58AM    3    PROCEEDING BY WAY OF A ZOOM VIDEOCONFERENCE.        THE COVID CRISIS

09:59AM    4    HAS SHUTTERED OUR FACILITY HERE IN SAN JOSE AND OTHERS IN THE

09:59AM    5    NORTHERN DISTRICT, AND WE HAVE ENGAGED AND CONTINUED THE

09:59AM    6    COURT'S BUSINESS VIA TELECOMMUNICATIONS AS WELL AS VIDEO

09:59AM    7    COMMUNICATIONS.

09:59AM    8         SO I APPRECIATE -- AND THANK YOU, COUNSEL, FOR AGREEING TO

09:59AM    9    PARTICIPATE IN THIS FASHION.

09:59AM   10         WHAT WE HAVE ON THIS MORNING IS PLAINTIFFS' MOTION TO

09:59AM   11    APPROVE A MOTION FOR APPROVAL PRELIMINARILY OF THIS CLASS

09:59AM   12    ACTION SETTLEMENT.

09:59AM   13         SO LET ME TURN TO PLAINTIFFS, AND I'LL GIVE YOU AN

09:59AM   14    OPPORTUNITY TO ADVISE THE COURT AS TO WHY YOU BELIEVE THE COURT

09:59AM   15    SHOULD PRELIMINARILY APPROVE THE SETTLEMENT.

09:59AM   16         AND LET ME INDICATE THAT I HAVE READ YOUR DOCUMENTS HERE,

09:59AM   17    DOCUMENT 57 AND OTHERS, THAT ATTEST TO THE SETTLEMENT AND THE

09:59AM   18    REASONS FOR IT.

09:59AM   19         SO LET ME LET COUNSEL PROCEED THEN, PLAINTIFFS' COUNSEL.

09:59AM   20          MR. YACHUNIS, ARE YOU GOING TO TAKE THAT LABOR?

09:59AM   21               MR. YACHUNIS:   I AM, YOUR HONOR.       THANK YOU SO MUCH.

10:00AM   22         I STARTED LITIGATING PRIVACY LITIGATION IN 1999 AND OVER

10:00AM   23    THE COURSE OF MY TIME LITIGATING PRIVACY, AND PARTICULARLY

10:00AM   24    PRIVACY CLASS LITIGATION, I'VE SEEN A MIGRATION IN TERMS OF THE

10:00AM   25    TYPES OF CLAIMS THAT HAVE ARISEN, AND IT IS IN LARGE PART BASED



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 4 of 29
                                                                                 4


10:00AM    1    UPON THE WAY INFORMATION HAS NOW BECOME WHAT I WOULD DESCRIBE

10:00AM    2    SOMETIMES AS THE NEW OIL.    IT HAS BECOME, YOU KNOW, VALUABLE BY

10:00AM    3    COMPANIES, AND CERTAINLY THE LARGEST COMPANIES ON THE FACE OF

10:00AM    4    THE EARTH COLLECT INFORMATION AND USE IT FOR VARIOUS PURPOSES.

10:00AM    5          AND IN THIS CASE WE'RE DEALING WITH A SOCIAL MEDIA BRAND

10:00AM    6    OF GOOGLE THAT NO LONGER EXISTS, AND IT WAS TERMINATED SHORTLY

10:00AM    7    AFTER THE ISSUES HERE.

10:00AM    8         WHAT WE HAVE IS IT'S DIFFICULT TO DESCRIBE THIS AS A DATA

10:00AM    9    BREACH BECAUSE WE DON'T HAVE A MALICIOUS HACKER WHO GAINED

10:01AM   10    ENTRY INTO THE INFORMATION SECURITIES SYSTEM, THAT GAINED

10:01AM   11    ACCESS TO APPROXIMATELY 53 MILLION ACCOUNTS OF CONSUMERS

10:01AM   12    WORLDWIDE, AND AGAIN, WE'RE FOCUSSING IN ON ONLY A CLASS

10:01AM   13    DEALING WITH U.S. USERS, U.S. CONSUMERS, PUSHING ASIDE ANYBODY

10:01AM   14    IN THE WORLD BECAUSE OF VARIOUS JURISDICTIONAL ISSUES THAT THE

10:01AM   15    COURT IS WELL AWARE OF.

10:01AM   16         AND WHAT HAPPENED HERE, AS THE COURT SAW FROM THE PAPERS,

10:01AM   17    IS THIRD PARTY APPLICATORS WHO HAD BEEN APPROVED BY GOOGLE TO

10:01AM   18    HAVE ACCESS TO CERTAIN INFORMATION IN THESE ACCOUNTS, THESE

10:01AM   19    ACCOUNTS WERE EXPOSED REGARDLESS OF THEIR PRIVACY SETTINGS THAT

10:01AM   20    INDIVIDUAL CONSUMERS PLACED ON THEIR SOCIAL MEDIA.

10:01AM   21         AND AS YOU KNOW, AND I DON'T KNOW IF THE COURT USES SOCIAL

10:01AM   22    MEDIA, BUT TYPICALLY YOU ARE ALLOWED TO HAVE SETTINGS THAT

10:02AM   23    INDICATE WHO IT IS YOU WANT TO SEE YOUR INFORMATION.

10:02AM   24         OF COURSE IT RANGES FROM NAME AND ADDRESS AND OF COURSE

10:02AM   25    YOUR GMAIL ACCOUNT, BECAUSE EVERYBODY HAS A GMAIL MAIL ADDRESS,



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 5 of 29
                                                                                  5


10:02AM    1    TO THINGS THAT ARE PERHAPS MORE SENSITIVE THAT WE CERTAINLY

10:02AM    2    HAVE LAID OUT FOR THE FOUR CLIENTS FROM CALIFORNIA, FLORIDA,

10:02AM    3    AND THE TWO FROM COLORADO.

10:02AM    4         SO WHAT HAPPENED AGAIN WAS THIS INFORMATION WAS AVAILABLE

10:02AM    5    OR EXPOSED AND, YOU KNOW, IT WAS NOT TO MALICIOUS HACKERS, BUT

10:02AM    6    AGAIN, PEOPLE WHO HAD PREVIOUSLY BEEN APPROVED BY GOOGLE TO

10:02AM    7    HAVE ACCESS TO CERTAIN INFORMATION IF CONSUMERS ALLOWED IT.

10:02AM    8         SO IT'S DIFFERENT FROM, FOR INSTANCE, THE EQUIFAX CASE

10:02AM    9    WHERE WE HAD NAMES AND ADDRESSES AND SOCIAL SECURITY NUMBERS,

10:02AM   10    OR OPM WHICH THE COURT IS WELL FAMILIAR SINCE YOU'RE A MEMBER

10:02AM   11    OF THAT PUTATIVE CLASS WHERE YOUR APPLICATION AT THE TIME OF

10:02AM   12    BECOMING A FEDERAL JUDGE AND ALL OF THE INFORMATION EXPOSED OR

10:03AM   13    LAID OUT WAS TAKEN BY, IF YOU BELIEVE ATTORNEY GENERAL BARR,

10:03AM   14    CHINESE HACKERS, BUT IN ANY EVENT THAT CASE IS PENDING BEFORE

10:03AM   15    JUDGE JACKSON IN D.C., AND I HAPPEN TO HAVE THE PLEASURE OF

10:03AM   16    BEING ON THE LEADERSHIP COMMITTEE LEADING THAT EFFORT.

10:03AM   17         SO WHEN WE HAD THIS CASE, WE'RE DEALING WITH PEOPLE WHOSE

10:03AM   18    INFORMATION WAS EXPOSED, NOT NECESSARILY WHAT WE'LL CALL IS

10:03AM   19    EXFILTRATED, MEANING TAKEN, AND THEN MISUSED.      WE CERTAINLY

10:03AM   20    DON'T HAVE EVIDENCE OF MISUSE.    WE HAVE EVIDENCE OF PEOPLE

10:03AM   21    TAKING ACTION TO PROTECT THEMSELVES.     FOR INSTANCE, ONE OF OUR

10:03AM   22    CLIENTS -- ALL OF OUR CLIENTS ARE NOW HAVING TO MONITOR THEIR

10:03AM   23    ACCOUNTS, BUT ONE IN PARTICULAR WENT OUT AND PURCHASED A

10:03AM   24    FIREWALL AS WELL AS ADDITIONAL SECURITY TO PROTECT THE

10:03AM   25    INFORMATION IN HIS GMAIL ACCOUNT AND HIS COMPUTER.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 6 of 29
                                                                                  6


10:04AM    1         SO DEALING WITH THAT KIND OF UNIQUE CIRCUMSTANCE IN THE

10:04AM    2    CASE THAT, FOR ME, WITH A FULL RANGE OF OTHER TYPES OF

10:04AM    3    LITIGATION WAS UNIQUE.    WE ENTERED INTO MEDIATION ON AUGUST

10:04AM    4    14TH USING RANDY WULFF, WHO HAS HAD EXPERIENCE MEDIATING

10:04AM    5    PRIVACY CASES, AND OVER THE COURSE OF THE DAY REACHED A

10:04AM    6    SETTLEMENT.

10:04AM    7         BUT ONE OF THE THINGS I MENTIONED, APPROXIMATELY 53

10:04AM    8    MILLION ACCOUNTS, I'M NOT REFERRING TO INDIVIDUALS, I'M

10:04AM    9    REFERRING TO ACCOUNTS.    SO IT IS POSSIBLE THAT SOMEBODY HAS

10:04AM   10    MORE THAN ONE ACCOUNT, AND THAT'S TRUE BOTH IN THE GOOGLE PLUS

10:04AM   11    AS WELL AS FACEBOOK.

10:04AM   12         ONE OF THE THINGS THAT WE DID NOT SEEK IN THIS CASE WAS

10:04AM   13    INJUNCTIVE RELIEF BECAUSE SHORTLY AFTER THE SECOND

10:04AM   14    DETERMINATION THAT THERE WAS EXPOSURE OF THIS INFORMATION THAT

10:04AM   15    GOOGLE DECIDED TO SHUT DOWN GOOGLE PLUS, SO THAT PLATFORM, THAT

10:04AM   16    SOCIAL MEDIA PLATFORM NO LONGER EXISTS, SO INJUNCTIVE RELIEF

10:05AM   17    WAS NOT THE FOCUS.

10:05AM   18         IN CONNECTION WITH TRYING TO ASCERTAIN AND PUT OUR HANDS

10:05AM   19    ON EXACTLY WHAT HAPPENED, WE RETAINED SEVERAL EXPERTS.      ONE

10:05AM   20    MARY FRANCE HAS BEEN AN EXPERT IN ANY NUMBER OF LARGE CASES,

10:05AM   21    INCLUDING YAHOO, AND OF COURSE MOST RECENTLY EQUIFAX.     SHE WAS

10:05AM   22    THE EXPERT IN THE MGM BREACH AND ALSO IN THE CAPITAL 1 BREACH

10:05AM   23    WHICH AFFECTED APPROXIMATELY 94 MILLION.

10:05AM   24         WE ALSO RETAINED AN EXPERT WHO HAS BEEN A DAMAGE MODEL FOR

10:05AM   25    US IN A NUMBER OF CASES, YAHOO, MOST RECENTLY EQUIFAX,



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 7 of 29
                                                                                     7


10:05AM    1    CAPITAL 1, THE VERY SAME CASES THAT MARY FRANCE WHO CAME UP

10:05AM    2    WITH A DAMAGE MODEL OF -- USING INFORMATION ON THE DARK WEB,

10:05AM    3    WHAT THIS INFORMATION WAS WORTH IN TERMS OF ACCESS TO SOCIAL

10:05AM    4    MEDIA, AND AS THE COURT SAW, WE PLACED A RANGE OF APPROXIMATELY

10:06AM    5    $0.20 TO $29.

10:06AM    6         WHY THE DIFFERENCE IS BECAUSE WHAT MIGHT BE AVAILABLE IN A

10:06AM    7    SOCIAL MEDIA WILL DICTATE WHAT A PERSON, A MALICIOUS HACKER

10:06AM    8    MIGHT PAY ON THE DARK WEB.

10:06AM    9         NOW, AGAIN, WE DON'T HAVE A CASE IN WHICH INFORMATION WAS

10:06AM   10    EXPOSED TO MALICIOUS HACKERS BUT PEOPLE WHO OTHERWISE HAD

10:06AM   11    ACCESS, BUT STILL AS A PRIVACY ADVOCATE, WE HAD A BELIEF THAT

10:06AM   12    PEOPLE SHOULD BE COMPENSATED, AND THAT'S WHY WE REACHED A

10:06AM   13    SETTLEMENT IN THE AMOUNT OF 7.5 MILLION, A NONREVERSIONARY

10:06AM   14    SETTLEMENT WHICH WOULD PROVIDE PEOPLE THE ABILITY IN A SIMPLE

10:06AM   15    CLAIM PROCESS TO GAIN A SUM OF MONEY WHICH WE FELT WAS IN

10:06AM   16    EXCESS OF THE AVERAGE.

10:06AM   17         AND IF THE COURT SAW IN MY DECLARATION, IAN RATNER, A

10:06AM   18    VALUED CREDENTIALS TO GET INTO SOCIAL MEDIA FROM $0.20 TO $29

10:06AM   19    WITH AN AVERAGE, NOT A MEAN, BUT AN AVERAGE OF $2.50.     SO

10:07AM   20    THROUGH THIS CLAIM PROCESS PEOPLE HAVE THE ABILITY OF GETTING

10:07AM   21    $5, AND DEPENDING UPON HOW MUCH MONEY IS AVAILABLE BASED UPON

10:07AM   22    THE CLAIM RATE, WHICH WE ANTICIPATE BASED UPON OTHER

10:07AM   23    SETTLEMENTS, NOT OF THIS TYPE BUT OF THE DATA BREACH TYPE, WE

10:07AM   24    ESTIMATE THERE WILL BE A CLAIM FROM BETWEEN 3 TO 5 PERCENT.

10:07AM   25         AND IN ANY EVENT, THERE IS EXCESS MONEY.      PEOPLE HAVE THE



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 8 of 29
                                                                                  8


10:07AM    1    ABILITY OF GETTING A SECOND TRANCHE UP TO THE AMOUNT OF $12.

10:07AM    2         THE SETTLEMENT ALSO IS AN ALL IN AND OTHERWISE IT PAYS FOR

10:07AM    3    NOTICE AND CLAIMS ADMINISTRATORS.

10:07AM    4         WE TOOK AND OBTAINED BIDS OF SIX VERY DETAILED -- I HAPPEN

10:07AM    5    TO HAVE EXPERIENCE WITH ALL OF THEM BECAUSE MY PRACTICE FOR THE

10:07AM    6    LAST TWO AND A HALF DECADES JUST FOCUSSED ON CLASS LITIGATION,

10:07AM    7    AND WE SELECTED ANGEION.    IN MY DECLARATION I GAVE THE COURT MY

10:07AM    8    PREVIOUS EXPERIENCE IN THE LAST TWO YEARS WITH ANGEION, AND

10:08AM    9    ANGEION CAME IN THE CHEAPEST, BUT BY NO MEANS ARE THEY CHEAP IN

10:08AM   10    THE SENSE OF THE QUALITY OF DELIVERY THAT THEY ARE ABLE TO

10:08AM   11    PROVIDE.

10:08AM   12         AND PRESENTLY I'VE GOT OTHER BIDS OUT TO THEM FOR

10:08AM   13    CONSIDERATION OF OTHER CASES OF THE DATA BREACH TYPE WHERE

10:08AM   14    INFORMATION WAS, IN FACT, TAKEN BY A MALICIOUS HACKER.

10:08AM   15         SO WE WERE COST EFFICIENT IN MAKING CERTAIN THAT THE MONEY

10:08AM   16    AVAILABLE TO PAY CLAIMS OF THE CLASS WERE SPENT WISELY, AND

10:08AM   17    THAT'S WHY WE SELECTED ANGEION FOR BOTH PURPOSES OF COST

10:08AM   18    EFFECTIVENESS AS WELL AS THE QUALITY OF THE DELIVERY OF THE

10:08AM   19    NOTICE AND THE CLAIMS PROCESS.

10:08AM   20         I MENTIONED THE CLAIM PROCESS.    IT'S A VERY EASY ONE.    YOU

10:08AM   21    MERELY HAVE TO, YOU KNOW, FILL OUT THE CLAIM FORM AND INDICATE

10:08AM   22    THAT YOU HAD SENSITIVE INFORMATION IN THE GOOGLE PLUS ACCOUNT,

10:08AM   23    AND YOU'LL GET BETWEEN $5 AND DEPENDING UPON THE AVAILABILITY

10:09AM   24    OF MONEY, AS I MENTIONED, UP TO $12.

10:09AM   25         IF THERE ARE SUMS LEFT OVER AFTER THE PAYMENT OF CLAIMS OF



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 9 of 29
                                                                                 9


10:09AM    1    CLASS MEMBERS, THEN WE WOULD ASK AN INDEPENDENT NEUTRAL, NOT

10:09AM    2    THAT THE PARTIES HAVE ANY SAY IN THIS, AND INDICATE WHO SHOULD

10:09AM    3    SAY WHO SHOULD THE CY PRES RECIPIENT IS SUBJECT TO THE COURT'S

10:09AM    4    APPROVAL.

10:09AM    5         ONE OF THE THINGS THAT OBVIOUSLY IS OF CONCERN AND IT IS

10:09AM    6    CERTAINLY ONE OF THE FACTORS IN THE NORTHERN DISTRICT OF

10:09AM    7    CALIFORNIA IS MY ASSESSMENT OF THE RISK OF TAKING THIS CASE TO

10:09AM    8    TRIAL.   I BELIEVE WE COULD GET PAST STANDING, BUT THE ISSUE OF

10:09AM    9    CERTIFICATION IS A SIGNIFICANT ONE.

10:09AM   10         AND JUST RECENTLY BEFORE JUDGE ALSUP I HAD THE PLEASURE OF

10:09AM   11    ARGUING A MOTION FOR CLASS CERTIFICATION.     WE WERE ABLE TO

10:09AM   12    SUCCEED IN CERTIFYING A (B)(2) CLASS FOR INJUNCTIVE RELIEF, BUT

10:10AM   13    WE FAILED IN CONNECTION WITH OUR ABILITY TO CONVINCE

10:10AM   14    JUDGE ALSUP TO CERTIFY A DAMAGE CLASS, AND THERE IS PENDING

10:10AM   15    BEFORE JUDGE ALSUP A MOTION FOR A PRELIMINARY APPROVAL OF OUR

10:10AM   16    INJUNCTIVE RELIEF CLASS FOR U.S. CITIZENS.

10:10AM   17         THERE HAS BEEN ONLY ONE CONSUMER CLASS CASE CERTIFIED FOR

10:10AM   18    DAMAGES.    IT WAS A HOSPITAL BREACH IN ALABAMA.   JIM BOTERO, WHO

10:10AM   19    WAS THE LEAD LAWYER IN THAT CASE, WAS ABLE TO CERTIFY A (B)(3)

10:10AM   20    CLASS FOR CONSUMERS.

10:10AM   21         THE OTHER ONE THAT HAS BEEN CERTIFIED BUT FOR FINANCIAL

10:10AM   22    INSTITUTIONS IS JUDGE MADISON'S DECISION IN TARGET, BUT OF

10:10AM   23    COURSE THAT'S NOT CONSUMERS, THOSE WERE FINANCIAL INSTITUTIONS

10:10AM   24    THAT HAD TO INCUR COSTS TO REPLACE PAYMENT CARDS THAT WERE

10:10AM   25    TAKEN IN THAT BREACH.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 10 of 29
                                                                                  10


10:10AM    1          SO WE HAVE VERY FEW PRECEDENT IN CONNECTION WITH

10:10AM    2     CERTIFICATION.   I WOULDN'T HAVE UNDERTAKEN THE CASE IF I WERE

10:10AM    3     NOT CONVINCED THAT I WOULD MAKE YEOMAN'S EFFORT TO GET

10:11AM    4     CERTIFIED, BUT AGAIN, YOU NEVER KNOW WHAT THE COURT MIGHT HAVE

10:11AM    5     DONE WITH A CONTESTED CERT MOTION.    AND THEN WE HAVE THE

10:11AM    6     APPELLATE COURT, BOTH THE NINTH AND THE SUPREME COURT, WHICH

10:11AM    7     ALWAYS IN THEIR EMANANT WISDOM MAKE DECISIONS THAT ARE

10:11AM    8     SOMETIMES CONTRARY TO WHAT TRIAL COURTS DECIDE.

10:11AM    9          SO IN MY EXPERIENCE IN ASSESSING THE UPWARDS AMOUNT THAT

10:11AM   10     WE COULD GET, AND AGAIN, WE'RE NOT TALKING ABOUT PEOPLE IN

10:11AM   11     TERMS OF THE 53 MILLION, AND THAT IS A WORLDWIDE NUMBER, WE

10:11AM   12     BELIEVE THAT U.S. ACCOUNTS WERE APPROXIMATELY 7.5 TO 10

10:11AM   13     MILLION.

10:11AM   14          MS. REES CAN TALK IN GREATER DETAIL ABOUT HOW INDIVIDUALS

10:11AM   15     ARE IDENTIFIED WITHIN THAT GROUP, BUT WE WOULD HAVE, YOU KNOW,

10:11AM   16     AGAIN, AT FACE VALUE, 7.5 MILLION.

10:11AM   17          IF THERE WERE 10 MILLION PEOPLE, THAT WOULD BE $0.75.

10:12AM   18          JUDGE KOH IN THE ANTHEM CASE, THAT WAS 115 MILLION, AND I

10:12AM   19     THINK IT BREAKS DOWN TO A LITTLE BIT OVER A DOLLAR.     IN THE

10:12AM   20     YAHOO CASE 117 AND A HALF MILLION.    WE HAD 194 MILLION

10:12AM   21     INDIVIDUALS.   I VALUE THAT AS A DOLLAR WITH A DISCOUNT RATE OF

10:12AM   22     40 PERCENT BASED UPON LITIGATION RISK, WHICH IS HOW WE DERIVE

10:12AM   23     117 MILLION.

10:12AM   24          IS THIS EXACT SCIENCE?

10:12AM   25          NO, YOUR HONOR, IT IS NOT.    WE TRIED TO APPROACH THIS WITH



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 11 of 29
                                                                                   11


10:12AM    1     THE METHODOLOGY OF USING AN EXPERT WHO HAS IDENTIFIED THE VALUE

10:12AM    2     OF THIS INFORMATION ON THE DARK WEB, AND BASED UPON MY

10:12AM    3     EXPERIENCE -- WELL, TODAY, OR MAYBE IN A FEW DAYS, I'LL HAVE

10:12AM    4     PRACTICED FOR 40 YEARS.    AGAIN, SINCE 1999 IN THE AREA OF

10:12AM    5     PRIVACY DATA BREACH OR PRIVACY LITIGATION I THOUGHT THIS TO BE

10:12AM    6     A FAIR AND REASONABLE COMPROMISE OF THE LITIGATION IN WHICH IT

10:12AM    7     CONTINUES TO REMAIN RISKY.

10:13AM    8          DOES THE COURT HAVE ANY PARTICULAR QUESTIONS?

10:13AM    9                THE COURT:    I DO.   I DO.   LET ME FOCUS ON YOUR

10:13AM   10     CY PRES REQUEST HERE.    I'M CURIOUS ABOUT THE NEED TO GO TO MY

10:13AM   11     FORMER COLLEAGUE, YOU SUGGEST ELIZABETH LAPORTE, FOR

10:13AM   12     DETERMINATION OF A CY PRES RECIPIENT.

10:13AM   13          SHE'S AT JAMS NOW, AND I DON'T MEAN TO DISCOURAGE ANY WORK

10:13AM   14     TO HER, BUT IS THAT REALLY NECESSARY?      I UNDERSTAND THAT THERE

10:13AM   15     HAVE BEEN CASES AND LITIGATION AND MENTION IN CASES ABOUT

10:13AM   16     CY PRES RECIPIENTS, AND I APPRECIATE YOUR PROPHYLACTIC LOOK AT

10:13AM   17     THIS TO PERHAPS AVOID ANY OF THAT.

10:13AM   18          BUT I'M JUST CURIOUS WHETHER THAT IS EVEN NECESSARY?       I'M

10:13AM   19     WONDERING IF COUNSEL COULD MEET AND CONFER AND IDENTIFY TWO,

10:13AM   20     THREE, WHATEVER YOU WOULD LIKE, THAT YOU THINK FIT AN

10:13AM   21     APPROPRIATE RECIPIENT SHOULD THAT BE NECESSARY.

10:14AM   22                MR. YACHUNIS:    YOUR HONOR, I WON'T SPEAK FOR

10:14AM   23     GOOGLE'S COUNSEL OF COURSE.      I HAPPEN TO HAVE A LOT OF WORK IN

10:14AM   24     THE CY PRES AREA.

10:14AM   25          JUDGE PROCTOR IN THE NORTHERN DISTRICT OF ALABAMA JUST



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 12 of 29
                                                                                      12


10:14AM    1     CHALLENGED ME TO DISCUSS THE ISSUE IN A CASE PENDING BEFORE HIM

10:14AM    2     FOR FINAL APPROVAL.      AND I USED MY EXPERIENCE AS A DRAFTER OF A

10:14AM    3     PROJECT THAT OUR CHIEF JUSTICE IN THE STATE OF FLORIDA ASKED ME

10:14AM    4     TO UNDERTAKE ABOUT FOUR YEARS AGO WHERE IN THE STATE OF FLORIDA

10:14AM    5     THE QUESTION REMAINED, YOU KNOW, WHAT GUIDANCE WAS THERE FOR A

10:14AM    6     JUDGE ON THE ISSUE OF CY PRES, AND I PREPARED A WHITE PAPER ON

10:14AM    7     THAT.    I BELIEVE THERE ARE CERTAIN -- THERE WERE RECIPIENTS WHO

10:14AM    8     SHOULD BE CONSIDERED.     THEY HAVE NOTHING TO DO WITH ME OR ANY

10:14AM    9     BOARD THAT I'VE EVER BEEN A MEMBER OF.

10:14AM   10          I THINK WE CAN DECIDE THAT.

10:14AM   11          I WAS JUST TRYING TO BE -- I THINK BOTH OF US, BOTH SIDES,

10:14AM   12     VERY PROPHYLACTIC IN THE WAY WE ENSURED THAT THERE WAS NO

10:15AM   13     COLLUSION, POSSIBLE INTERFERENCE OR SUGGESTION THAT WE HAD

10:15AM   14     ANYTHING INVOLVING ANY RECIPIENT OF ANY PARTY THAT THE COURT

10:15AM   15     WOULD AVOID.

10:15AM   16          SO OVER -- IT WAS PROBABLY OVERLY CAUTIOUS, BUT OF COURSE

10:15AM   17     I THINK WE CAN COME UP WITH ANY NUMBER OF CANDIDATES TO PROVIDE

10:15AM   18     FOR THE COURT AND FULLY DISCLOSE OUR LACK OF INVOLVEMENT IN ANY

10:15AM   19     OF THOSE ENTITIES, AND I CERTAINLY WOULD REPRESENT THAT TO THE

10:15AM   20     COURT.   I WOULD HAVE NO INVOLVEMENT, AND THE COURT COULD MAKE

10:15AM   21     THOSE SELECTIONS.

10:15AM   22          AND I'VE DONE THE SAME THING IN OTHER SETTLEMENTS IN THIS

10:15AM   23     AREA.

10:15AM   24                 THE COURT:    ALL RIGHT.   THANK YOU.   I'LL HEAR FROM

10:15AM   25     MS. REES IN JUST A MOMENT ON THESE AND OTHER POINTS.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 13 of 29
                                                                                   13


10:15AM    1           I ALSO WANT TO ASK A QUESTION ABOUT, YOU PROPOSE SOME

10:15AM    2     DEADLINES, SCHEDULING DEADLINES, AND I'M CURIOUS, SOME OF THOSE

10:15AM    3     TIMELINES SEEM TO BE BASED A LITTLE -- THEY MIGHT BE A LITTLE

10:15AM    4     LONG, LONGER THAN WHAT WE'VE SEEN OR USED TO, BUT IT SEEMS TO

10:15AM    5     ME THAT YOU HAVE DONE THIS, YOU AND YOUR TEAM AND MS. REES,

10:16AM    6     HAVE DONE THIS IN REGARDS TO THE CURRENT COVID CRISIS THAT

10:16AM    7     PERHAPS MIGHT ALLOW FOR SOME GREATER TIME TO CAPTURE RESPONSES

10:16AM    8     AND OPT OUTS AND THINGS.

10:16AM    9                 MR. YACHUNIS:   AND, YOUR HONOR, OBVIOUSLY WE WANT TO

10:16AM   10     ENSURE THE SAME ISSUES THAT YOU'RE FOCUSSED IN ON IS FAIRNESS

10:16AM   11     AND ADEQUATE RESPONSE TIME.

10:16AM   12           I'M CERTAINLY AMENABLE TO A CHANGE OR MODIFY.    THEY ARE

10:16AM   13     LONGER.

10:16AM   14           ONE OF THE THINGS I WANT TO MAKE CERTAIN THAT THE COURT

10:16AM   15     UNDERSTANDS IS THAT WE'RE GOING TO BE ABLE TO DELIVER AN E-MAIL

10:16AM   16     NOTICE, WHICH IS NOW ACCEPTABLE UNDER THE NEW RULE AMENDMENT

10:16AM   17     23.

10:16AM   18           ONE OF THE WAYS IN WHICH AN ACCOUNT HOLDER SIGNED UP FOR A

10:16AM   19     GOOGLE PLUS WAS THROUGH AN E-MAIL, AND SO WE'LL BE ABLE TO

10:16AM   20     CONTACT THEM, AND WE DO HAVE A SECOND WAVE OF NOTICE EMBEDDED

10:16AM   21     WITHIN THE NOTICE PLANS SO IN THE EVENT SOMEBODY MISSES THE

10:16AM   22     FIRST ONE, THEY'LL GET A SECOND ONE IN ADVANCE OF THE CLAIM

10:17AM   23     DEADLINE.

10:17AM   24                 THE COURT:   WELL, THIS IS ONE OF THOSE CASES WHERE

10:17AM   25     IDENTIFYING THE PARTIES SHOULD BE RELATIVELY EASY BECAUSE, AS



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 14 of 29
                                                                                      14


10:17AM    1     YOU SAY, THE PARTY HAD TO MAKE SOME AFFIRMATIVE ACTION TO

10:17AM    2     ACTUALLY JOIN OR SIGN UP OR ENGAGE AND IN THAT PROCESS PROVIDED

10:17AM    3     INFORMATION SUCH THAT GOOGLE HAS THAT.

10:17AM    4          SO I THINK THE -- IDENTIFYING WHO THE PARTIES ARE,

10:17AM    5     PLAINTIFFS ARE, SHOULD BE -- NOTIFYING THEM, SHOULD BE

10:17AM    6     STRAIGHTFORWARD.   OF COURSE THERE WILL BE CHANGES IN E-MAILS

10:17AM    7     AND PEOPLE MOVE AND THAT TYPE OF THING.     YOU HAVE INDICATED

10:17AM    8     PUBLICATION, YOU HAVE SOME PUBLICATION THAT YOU'LL USE, A

10:17AM    9     PR FIRM OR SOMETHING OR WEBSITE AND THEY WILL BE CREATED BY THE

10:17AM   10     ADMINISTRATOR AS WELL.

10:17AM   11          SO IT SEEMS TO ME THAT THE NOTICE IS SUFFICIENT HERE.       I

10:17AM   12     DON'T HAVE ANY CONCERN ABOUT THAT.

10:17AM   13          AS WE LOOK AT GOING FORWARD IN OUR CURRENT HEALTH CRISIS,

10:17AM   14     I THINK MY COLLEAGUES AND I ARE LOOKING AT THE NOTICE

10:18AM   15     PROCEDURES AND ANYTHING THAT HAS TO DO WITH NOTIFYING, ALLOWING

10:18AM   16     PARTIES TIME TO ACCOMPLISH THINGS AND BALANCING THE COVID

10:18AM   17     CRISIS WITH THE TIMELINES THAT WE TYPICALLY HAVE HAD WHEN WE'VE

10:18AM   18     HAD ACCESS TO COURTHOUSES AND OTHER FACILITIES WAS MUCH EASIER.

10:18AM   19     SO I'M COGNIZANT OF THAT.

10:18AM   20          I'M NOT ADVERSE TO LENGTHIER TIMES, PARTICULARLY IN OUR

10:18AM   21     CURRENT SITUATION.   I JUST DID WANT TO COMMENT ON THAT.

10:18AM   22                 MR. YACHUNIS:   YOUR HONOR, LET ME -- I HOPE THIS IS

10:18AM   23     AN INVITATION TO DISCUSS THE ISSUE.    IF WE WERE DEALING WITH

10:18AM   24     U.S. MAIL, PERHAPS THE COVID-19 CRISIS MIGHT IMPACT MAIL

10:18AM   25     DELIVERY.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 15 of 29
                                                                                     15


10:18AM    1          CERTAINLY THERE ARE SOME MEMBERS OF OUR COMMUNITIES WHO

10:18AM    2     ARE RETICENT TO TRY TO CUT PAPER DELIVERED TO THEIR HOMES.      I

10:18AM    3     HAPPEN TO HAVE HAD AN EXPERIENCE RECENTLY WHERE SOMEBODY

10:18AM    4     REACHED OUT ON MY NEIGHBORHOOD CHAT AND SAID DOES ANYONE HAVE

10:18AM    5     ANY HYDROGEN PEROXIDE?    AND I SAID, YES, I HAVE AN EXTRA

10:18AM    6     BOTTLE.   AND THE WOMAN SAID COULD YOU LEAVE IT ON MY PORCH?

10:19AM    7     AND I WAS THINKING, WELL, WHY DON'T YOU JUST KNOCK ON MY DOOR.

10:19AM    8     AND THEN I REALIZED THERE'S A SENSITIVITY TO PEOPLE TOUCHING

10:19AM    9     THINGS THAT OTHERS HAVE TOUCHED.

10:19AM   10          HERE WE'RE DEALING WITH AN E-MAIL NOTICE THAT COMES TO

10:19AM   11     YOUR COMPUTER AND SO CERTAINLY THAT ISSUE ISN'T INVOLVED.

10:19AM   12          AND I JUST HAD A CONVERSATION IN CONNECTION WITH ANOTHER

10:19AM   13     CASE WHERE PEOPLE SAID, WELL, CLAIMS RATES ARE GOING TO GO UP

10:19AM   14     BECAUSE PEOPLE ARE AT HOME.    THEY'RE GOING TO BE MONITORING

10:19AM   15     THEIR COMPUTER BECAUSE THEY HAVE MORE TIME ON THEIR HANDS.      I

10:19AM   16     DON'T KNOW IF THAT ANECDOTAL COMMENT IS OF ANY VALUE, BUT

10:19AM   17     CERTAINLY WE'RE TRYING TO MAKE CERTAIN THAT IN THIS PRESENT

10:19AM   18     UNUSUAL ENVIRONMENT THAT EVEN BRINGS US TO TALK TO YOU TODAY

10:19AM   19     VIA ZOOM, YOU KNOW, ACCOMMODATES FOR THAT.

10:19AM   20                THE COURT:    ALL RIGHT.   THANK YOU.

10:19AM   21          THE OTHER FACTORS I WANTED TO ASK YOU ABOUT, AND I REALIZE

10:19AM   22     THIS IS PRELIMINARY APPROVAL, BUT I WONDERED IF YOU WERE GOING

10:19AM   23     TO SPEAK NOW OR AT THE TIME OF FINAL APPROVAL ABOUT THE

10:19AM   24     NORTHERN DISTRICT OF CALIFORNIA GUIDANCE FACTORS THAT WE HAVE

10:20AM   25     IMPLEMENTED RECENTLY.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 16 of 29
                                                                                   16


10:20AM    1          AND I THINK YOU TOUCH ON THEM BRIEFLY, NOT SPECIFICALLY,

10:20AM    2     BUT YOUR PAPERS AT LEAST CAPTURE SOME OF THOSE ELEMENTS, AND IF

10:20AM    3     YOU CAN.

10:20AM    4                  MR. YACHUNIS:   YES, I CAN TOUCH ON THOSE.   SO, YOUR

10:20AM    5     HONOR, ONE OF THE MOST IMPORTANT THINGS, AND I'VE HAD OTHER

10:20AM    6     CASES IN THE NORTHERN DISTRICT, IS, WELL, WHAT WOULD YOU GET IF

10:20AM    7     THE CLASS WERE TO SUCCEED?     AND THAT'S THE VERY REASON WHY

10:20AM    8     WE'RE BEFORE YOU SEEKING TO COMPROMISE IS BECAUSE THAT'S THE

10:20AM    9     UNKNOWN.

10:20AM   10          ONE OF THE THINGS THE DEFENDANTS ARGUE IN THESE CASES IS

10:20AM   11     THE INDIVIDUALIZED NATURE OF THE REPERCUSSIONS FROM A DATA

10:20AM   12     BREACH, AND HERE WE'RE TALKING ABOUT A DATA EXPOSURE.

10:20AM   13          SO THE DEFENDANT MAY NOT HAVE GIVEN ME A PUSH ON STANDING

10:20AM   14     SAYING THAT YOU HAVE NO PROOF THAT THIS INFORMATION WAS TAKEN

10:20AM   15     BY ANYONE.    IT WAS MERELY EXPOSED TO THESE THIRD PARTY

10:21AM   16     CONTRACTORS WHO WE HAD ALREADY APPROVED.      THAT'S CERTAINLY

10:21AM   17     IMPORTANT.

10:21AM   18          BUT IN TERMS OF HOW ANYONE WAS INDIVIDUALLY DAMAGED, I

10:21AM   19     FOCUSSED IN THROUGH MR. RATNER A WAY IN WHICH I COULD MONETIZE

10:21AM   20     THE AMOUNT OF THE VALUE OF THIS INFORMATION ON THE DARK WEB,

10:21AM   21     AND AS I INDICATED EARLIER, HE HAD BETWEEN $0.20 AND $29.

10:21AM   22                  THE COURT:   LET ME INTERRUPT YOU FOR A MOMENT AND

10:21AM   23     JUST OPINE THAT IT IS INTERESTING THAT WE'RE USING THAT AS A

10:21AM   24     DAMAGE MODEL, THAT IS, WHAT IS THE STREET VALUE OF THIS DOWN A

10:21AM   25     BACK ALLEY.    IT'S LIKE WHAT IS THE VALUE OF MY CAR RADIO ONCE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 17 of 29
                                                                                   17


10:21AM    1     IT'S STOLEN AND SOMEBODY WANTS TO SELL IT IN A DARK ALLEY AND

10:21AM    2     WE'LL USE THAT IN LITIGATION TO SET THE VALUE?

10:21AM    3          THERE'S SOMETHING THAT IS -- I UNDERSTAND YOU'RE DOING THE

10:21AM    4     BEST THAT YOU CAN, BUT THERE IS SOMETHING -- AND I DON'T MEAN

10:21AM    5     TO BE FLIP OR LIGHT ABOUT THIS, BUT WE'RE LOOKING AT NEFARIOUS

10:22AM    6     CONDUCT IN USING THAT AS A BENCHMARK FOR LEGITIMATE

10:22AM    7     TRANSACTIONS, AND I SUPPOSE IT'S JUST IRONIC MAYBE, MAYBE OTHER

10:22AM    8     PEOPLE WOULD USE DIFFERENT LANGUAGE TO DESCRIBE THAT, BUT IT IS

10:22AM    9     WHAT IT IS, ISN'T IT?

10:22AM   10                MR. YACHUNIS:    IT'S NOT IRONY.   IT IS -- WHEN YOU

10:22AM   11     THINK OF PRIVACY, THE CONCEPT OF PRIVACY AT LEAST IN THE UNITED

10:22AM   12     STATES ARISES IN JURISPRUDENCE IN THE 19TH CENTURY.

10:22AM   13          AND IN ESSENCE THAT LAW REALLY REMAINS THE SAME UNTIL THE

10:22AM   14     21ST CENTURY, AND TODAY WE HAVE TECHNOLOGY OF A TYPE THAT

10:22AM   15     DOESN'T FIT THE CONCEPTS OF PRIVACY.

10:22AM   16          CALIFORNIA CERTAINLY HAS BEEN ON THE CUTTING EDGE, I

10:22AM   17     BELIEVE, OF BOTH STATE AND FEDERAL REGULATORS IN TERMS OF

10:22AM   18     CREATING A WAY IN WHICH PEOPLE CAN THINK MORE ABOUT PRIVACY.

10:22AM   19                THE COURT:    CALIFORNIA JUST ENACTED NEW LEGISLATION

10:22AM   20     THAT YOU'RE PROBABLY AWARE OF THAT COMPANIES -- MS. REES IS

10:23AM   21     PROBABLY ADVISING COMPANIES IN REGARDS TO CALIFORNIA'S NEW

10:23AM   22     REGULATIONS AND STATE REGULATIONS THAT ARE JUST AMAZINGLY

10:23AM   23     THOROUGH AND REQUIRES A LOT OF EFFORT, I'M SURE, ON MS. REES'S

10:23AM   24     CLIENTS TO REMANUFACTURE AND RESTRUCTURE HOW THEY HANDLE ISSUES

10:23AM   25     RECOGNIZING THIS.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 18 of 29
                                                                                  18


10:23AM    1          SO I APPRECIATE YOUR SHOUT OUT TO THE GREAT STATE OF

10:23AM    2     CALIFORNIA.

10:23AM    3          WE DO REMAIN HERE, I THINK THE STATE REMAINS ON THE

10:23AM    4     FOREFRONT OF THIS LITIGATION.

10:23AM    5          BUT I WAS JUST MAKING A COMMENT ABOUT WHERE DO YOU GO TO

10:23AM    6     PRICE THIS?   IT'S NOT LIKE WHAT IS THE PRICE OF CUCUMBERS AND

10:23AM    7     TOMATOES AT MARKETS.   IT'S REALLY LET'S GO DOWN THE DARK ALLEY

10:23AM    8     AND SEE WHAT THEY'LL GIVE FOR THAT.    I'M NOT DISPARAGING IT AT

10:23AM    9     ALL, I'M JUST SUGGESTING AND IT'S THE MARKETPLACE THAT WE LIVE

10:23AM   10     IN IN SOME OF THESE CASES, SO I CAPTURE THAT.

10:23AM   11          BUT MY QUESTION WAS FOCUSSED ON THE GUIDANCE FACTORS THAT

10:24AM   12     THE NORTHERN DISTRICT HAS, AND WE HAVE 11 OF THEM.     I DON'T

10:24AM   13     THINK THE PLEADINGS SPECIFICALLY ADDRESSED EACH OF THE 11

10:24AM   14     FACTORS, BUT I CAN LOOK AT WHAT YOU'VE SAID IN YOUR PLEADINGS,

10:24AM   15     IN YOUR COMMENTS THIS MORNING REGARDING THE PROPOSED SETTLEMENT

10:24AM   16     AND THE FACTORS, WE CAN ADDRESS THOSE AT THE FINAL SETTLEMENT,

10:24AM   17     AND I THINK THAT'S PROBABLY MORE APPROPRIATE, YOU'LL TALK AND

10:24AM   18     GIVE AN EXAMPLE ABOUT OPT OUTS AND THOSE TYPES OF THINGS.

10:24AM   19          YOU'VE ALREADY TOLD ME ABOUT THE ADMINISTRATOR, YOU'VE

10:24AM   20     TALKED ABOUT THE NOTICE, YOU'VE TALKED ABOUT ATTORNEYS' FEES,

10:24AM   21     YOU'VE TALKED ABOUT SERVICE.    I THINK YOU'VE INDICATED, AT

10:24AM   22     LEAST PERIPHERALLY, THAT THERE IS NO -- THE AWARDS DON'T

10:24AM   23     UNJUSTLY FAVOR ANY PLAINTIFFS OVER OTHERS, AND THE SETTLEMENT

10:24AM   24     PROVIDES A FAVORABLE RECOVERY, I THINK YOU'VE TALKED ABOUT

10:24AM   25     THAT.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 19 of 29
                                                                                     19


10:24AM    1          THERE IS A DIFFERENCE IN THE -- I THINK YOUR PLEADINGS

10:24AM    2     INITIALLY AS TO THE CLASS AS TO WHAT THIS SETTLEMENT INVOLVES,

10:25AM    3     AND I THINK YOU'VE EXPLAINED THAT TO ME AS WELL.        SO I DO THINK

10:25AM    4     THAT YOU HAVE COVERED SUFFICIENTLY THE NORTHERN DISTRICT

10:25AM    5     FACTORS.   WE HAVE TALKED ABOUT CY PRES AWARDS.

10:25AM    6          AND UNLESS THERE'S ANYTHING FURTHER, I'LL TURN TO

10:25AM    7     MS. REES, WHO HAS BEEN INCREDIBLY PATIENT HERE, AND ASK IF SHE

10:25AM    8     HAS ANY COMMENTS IN REGARDS TO THE PRELIMINARY SETTLEMENT

10:25AM    9     MOTION.

10:25AM   10          MS. REES.

10:25AM   11                  MS. REES:    THANK YOU, YOUR HONOR.

10:25AM   12          ARE YOU ABLE TO HEAR ME OKAY?

10:25AM   13                  THE COURT:   I AM, YES.

10:25AM   14                  MS. REES:    OKAY.   I'LL HOLD UP MY MICROPHONE HERE

10:25AM   15     JUST TO BE SURE.    SO FIRST I WOULD JUST LIKE TO THANK THE COURT

10:25AM   16     STAFF FOR PUTTING THIS ZOOM CONFERENCE TOGETHER SO THAT WE CAN

10:25AM   17     GO FORWARD WITH THE HEARING.       I KNOW IT MUST HAVE BEEN A LOT OF

10:25AM   18     EXTRA WORK SO WE'RE DEFINITELY VERY APPRECIATIVE OF THAT.

10:25AM   19                  THE COURT:   WELL, WE'RE IN CALIFORNIA, MS. REES, AND

10:25AM   20     WE ALL HAVE -- WE'RE BORN WITH TECHNOLOGY.         WE'RE WEANED ON IT.

10:25AM   21     OF COURSE.    THANK YOU FOR SHOUTING OUT MS. KRATZMANN AND MY

10:25AM   22     STAFF TO HELP THOSE OF US WHO ARE IMMIGRANTS TO TECHNOLOGY TO

10:26AM   23     LEARN THIS AND CAPTURE.

10:26AM   24          AND THANK YOU ALL.      PARDON ME FOR INTERRUPTING YOU, BUT I

10:26AM   25     DO WANT TO INDICATE THAT WE ARE PROCEEDING BY WAY OF



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 20 of 29
                                                                                    20


10:26AM    1     VIDEOCONFERENCING BECAUSE OF THE COVID CRISIS.      I APPRECIATE

10:26AM    2     ALL OF YOUR WILLINGNESS IN DIFFERENT PARTS OF OUR GREAT COUNTRY

10:26AM    3     TO PARTICIPATE.

10:26AM    4          SO MS. REES.

10:26AM    5                MS. REES:    THANK YOU.   SO I THINK THE FIRST POINT

10:26AM    6     I'D LIKE TO ADDRESS IS THE CY PRES ISSUE THAT YOUR HONOR

10:26AM    7     RAISED.   WE DID, YOU KNOW, PREFER TO HAVE AT THIS SETTLEMENT

10:26AM    8     THIS PROCEDURE OF HAVING A NEUTRAL THIRD PARTY SELECT CY PRES

10:26AM    9     RECIPIENTS, AND THAT'S REALLY BECAUSE WE HAVE RECENTLY SEEN

10:26AM   10     QUITE A FEW OBJECTIONS TO SETTLEMENTS THAT INCLUDE CY PRES, AND

10:26AM   11     ONE OF THE MAJOR OBJECTIONS IS A CLAIM THAT THE PARTIES ARE

10:26AM   12     SELECTING CY PRES RECIPIENTS THAT THEY HAVE CONNECTIONS TO, AND

10:26AM   13     THAT IT JUST ISN'T A NEUTRAL ENOUGH PROCESS.

10:26AM   14          SO YOUR HONOR IS CORRECT THAT THE REASON THAT IT'S IN

10:26AM   15     THERE IS THAT, YOU KNOW, WE ARE HOPING TO AVOID THOSE TYPES OF

10:26AM   16     ISSUES WITH THIS SETTLEMENT, SO THAT WAS THE REASON FOR THAT.

10:27AM   17          SO WE ARE HAPPY TO MEET AND CONFER WITH PLAINTIFFS ABOUT

10:27AM   18     SELECTING RECIPIENTS.

10:27AM   19          BUT THE THIRD PARTY PROCESS WITH THE NEUTRAL WAS SOMETHING

10:27AM   20     THAT WE REALLY HOPED WOULD, YOU KNOW, JUST HELP JUST TO DEAL

10:27AM   21     WITH ANY POTENTIAL OBJECTIONS THAT MIGHT COME ALONG IN THAT

10:27AM   22     REGARD.

10:27AM   23                THE COURT:    WELL, I THINK IT'S A GOOD SOLUTION.

10:27AM   24     IT'S A FORWARD LOOKING SOLUTION, AND IT DIMINISHES, DOES IT,

10:27AM   25     THEN WHAT WOULD BE PAID OUT OF THE SETTLEMENT PROCEEDS?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 21 of 29
                                                                                     21


10:27AM    1                MS. REES:    IT WOULD BE.   IT WOULD BE.

10:27AM    2          WE DID TRY TO DRAFT A PROCEDURE THAT WOULD BE FAIRLY

10:27AM    3     STREAMLINED WHERE THE BURDEN WOULD BE ON THE CY PRES RECIPIENTS

10:27AM    4     TO PUT TOGETHER ESSENTIALLY AN APPLICATION WHERE THEY WOULD

10:27AM    5     JUST PROVIDE INFORMATION ABOUT WHAT THEY DO, WHAT CONNECTIONS

10:27AM    6     THEY HAVE TO THE PARTIES, IF ANY.      AND THEN JUDGE LAPORTE'S

10:27AM    7     ROLE WOULD REALLY BE TO REVIEWING THAT, WHATEVER APPLICATIONS

10:27AM    8     COME IN, AND THEN MAKING THE DECISION AMONG THOSE WHICH, IF

10:27AM    9     ANY, TO RECOMMEND.

10:27AM   10          SO IT DIDN'T SEEM LIKE IT WOULD BE A HUGE AMOUNT OF WORK

10:28AM   11     FOR THE NEUTRAL.

10:28AM   12                THE COURT:    PROBABLY NOT.   IT PROBABLY WOULDN'T.

10:28AM   13          OF COURSE THE COURT SITS AS FIDUCIARY FOR THE CLASS, AND

10:28AM   14     I'M JUST CURIOUS WHETHER THAT WOULD IN SOME WAY INHIBIT

10:28AM   15     RECOVERY AND WHAT THE EXTENT OF IT WAS.      I DON'T KNOW WHAT THE

10:28AM   16     FEES OF THAT WOULD BE, $10,000, $20,000.      I HAVE NO IDEA WHAT

10:28AM   17     THAT MARKET IS.

10:28AM   18          THIS IS -- WE'RE PROBABLY TALKING ABOUT, MS. REES, SOME OF

10:28AM   19     YOUR COLLEAGUES WHO SHOULD WISH TO LEAVE, OR MR. AZAR OR

10:28AM   20     MR. YACHUNIS, THIS SOUNDS LIKE SOMEBODY COULD CREATE A CLEARING

10:28AM   21     HOUSE FOR CY PRES RECIPIENTS AND CREATE A WHOLE NEW JOB MARKET

10:28AM   22     FOR THEMSELVES SHOULD THEY WISH TO DO SO.

10:28AM   23          BUT I DON'T HAVE -- I'M NOT -- I DON'T HAVE ANY REAL

10:28AM   24     OBJECTION TO JUDGE LAPORTE LOOKING AT THIS AND HELPING YOU OUT

10:28AM   25     AND FINDING THIS.    AND I COMMENT ON IS IT NECESSARY?   AND I



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 22 of 29
                                                                                 22


10:28AM    1     APPRECIATE THE FACT THAT YOU WISH TO OR BOTH SIDES WISH TO

10:28AM    2     PROCEED WITH EXTREME CAUTION TO ADVANCE YOUR SETTLEMENT.

10:29AM    3          AS I LOOK AT THE SETTLEMENT, THIS CASE SETTLED WITH OR THE

10:29AM    4     SETTLEMENT WAS REACHED ABOUT A YEAR AFTER THE FILING OF THE

10:29AM    5     FIRST COMPLAINT, MAYBE NOT EVEN.

10:29AM    6          MY SENSE IS THAT IT LOOKS LIKE THERE WAS NO REAL -- THERE

10:29AM    7     WERE NO DEPOSITIONS, THERE WAS INFORMAL DISCOVERY, AND THEN THE

10:29AM    8     CASE SETTLED ONE DAY WITH A GOOD MEDIATOR.    IT SEEMS TO BE

10:29AM    9     PRETTY STRAIGHTFORWARD.

10:29AM   10          BUT LET ME LET YOU CONTINUE, MS. REES.       I'M SORRY.

10:29AM   11                MS. REES:   THANK YOU.   SO ON THE ISSUE OF E-MAIL

10:29AM   12     NOTICE, YOU KNOW, WE ARE PUTTING TOGETHER A LIST OF E-MAILS OF

10:29AM   13     THE GOOGLE PLUS USERS THAT COULD POTENTIALLY HAVE BEEN AFFECTED

10:29AM   14     BY THESE BUGS.

10:29AM   15          WE -- GOOGLE DOESN'T HAVE DATA THAT WOULD ALLOW IT TO

10:29AM   16     SPECIFICALLY IDENTIFY EACH PERSON THAT QUALIFIES AS A MEMBER OF

10:29AM   17     THE CLASS, BUT CERTAINLY THERE ARE E-MAIL ADDRESSES ASSOCIATED

10:29AM   18     WITH THESE GOOGLE PLUS ACCOUNTS, SO THAT'S SOMETHING THAT CAN

10:29AM   19     BE GATHERED FOR PURPOSES OF THE E-MAIL NOTICE, YOU KNOW,

10:30AM   20     SUBJECT ONLY TO, AS YOUR HONOR MENTIONED, OCCASIONALLY THERE

10:30AM   21     WILL BE BOUNCE BACKS OR SOMEONE WHO DELETED THEIR E-MAILS SO

10:30AM   22     THERE IS SOME EDGE CASES WHERE SOMEONE MIGHT NOT GET THE

10:30AM   23     E-MAIL, BUT FOR THE MOST PART WE DO THINK THE E-MAIL IS A VERY

10:30AM   24     GOOD AND COMPREHENSIVE WAY OF DOING THE NOTICE HERE.

10:30AM   25          ONE OTHER ISSUE I JUST WANTED TO REPORT ON IS THAT THE



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 23 of 29
                                                                                       23


10:30AM    1     DEFENDANTS DID DO THE CAFA NOTICE TO GOVERNMENT OFFICIALS.

10:30AM    2     THAT WAS DONE IN JANUARY.     SO FOUR MONTHS AGO.     WE HAVEN'T

10:30AM    3     RECEIVED ANY RESPONSES FROM THE GOVERNMENT OFFICIALS ON THAT,

10:30AM    4     AND SO THAT'S THE STATUS OF THE CAFA NOTICE.

10:30AM    5                THE COURT:    THANK YOU.

10:30AM    6                MS. REES:    AND THEN BEYOND THAT WE DO BELIEVE THAT

10:30AM    7     THIS IS A VERY FAIR AND ADEQUATE SETTLEMENT.        AS I THINK, YOU

10:30AM    8     KNOW, PLAINTIFFS' COUNSEL, FRANKLY, ACKNOWLEDGED THERE WERE A

10:30AM    9     LOT OF CHALLENGES FOR PLAINTIFFS IN TRYING TO PROVE LIABILITY

10:30AM   10     AND DAMAGES HERE.

10:30AM   11          THIS IS A CASE WHERE THE TYPE OF INFORMATION THAT WAS AT

10:30AM   12     ISSUE THAT WAS EXPOSED BY THESE BUGS WAS REALLY JUST THE

10:30AM   13     PROFILE FIELDS IN SOMEONE'S SOCIAL MEDIA ACCOUNTS, SO IT'S

10:31AM   14     THINGS LIKE NAME, HOME TOWN, OCCUPATION.      IT WAS NOT FIELDS

10:31AM   15     THAT ARE ASKING FOR YOUR SOCIAL SECURITY NUMBER, CREDIT CARD,

10:31AM   16     ANY OF THESE REALLY PRIVATE SENSITIVE TYPES OF DATA THAT YOU

10:31AM   17     OFTEN SEE IN THESE BREACHES.

10:31AM   18          SO THAT HAD BEEN ONE OF THE ISSUES THAT, YOU KNOW, FOR THE

10:31AM   19     MOST PART THIS INFORMATION ISN'T GOING TO BE EXTREMELY

10:31AM   20     SENSITIVE, BUT IN SOME CASES SOME PEOPLE COULD HAVE HAD THAT

10:31AM   21     INFORMATION IN THERE, AND THAT'S WHY THE CLASS IS DIRECTED TO

10:31AM   22     ANYONE WHO DID HAVE PRIVATE INFORMATION IN THOSE GOOGLE PLUS

10:31AM   23     PROFILE DEALS.

10:31AM   24          BUT I THINK, AS PLAINTIFFS' COUNSEL ALSO MENTIONED, THIS

10:31AM   25     WAS A CASE ABOUT INADVERTENT SOFTWARE BUGS.         THIS IS NOT A CASE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 24 of 29
                                                                                 24


10:31AM    1     OF CLAIMING SOME KIND OF INTENTIONAL OR DELIBERATE DISCLOSURE

10:31AM    2     OF INFORMATION.   THIS IS A CASE WHERE THERE WAS NO REASON TO

10:31AM    3     THINK THAT ANY OF THE INFORMATION THAT WAS EXPOSED WAS ACTUALLY

10:31AM    4     MISUSED.   SO THERE WERE, I THINK, A LOT OF ISSUES HERE WITH

10:31AM    5     RESPECT TO PLAINTIFFS' CASE THAT WE HAD RAISED IN OUR MOTION TO

10:31AM    6     DISMISS THAT WAS PENDING WHEN WE WENT AHEAD AND DID THE

10:32AM    7     MEDIATION WITH RANDALL WULFF AND WE WERE ABLE TO REACH THE

10:32AM    8     SETTLEMENT, BUT WE DO BELIEVE IN LIGHT OF THAT IT IS VERY FAIR

10:32AM    9     AND ADEQUATE.

10:32AM   10                THE COURT:    THANK YOU.   AND YOU MENTIONED ONE OF THE

10:32AM   11     GUIDANCE FACTORS, THE N.D. CAL GUIDANCE FACTORS, WHICH WAS THE

10:32AM   12     CAFA NOTICE, AND SO THANK YOU FOR CAPTURING THAT.

10:32AM   13          I ALSO LOOK AT THE RELIEF, THERE IS NOT INJUNCTIVE RELIEF,

10:32AM   14     AND I THINK WE'VE HEARD OF THAT, AND THERE'S NO REQUEST THAT

10:32AM   15     GOOGLE PAY FOR SECURITY PROVIDERS OR PEOPLE WHO MONITOR CREDIT

10:32AM   16     REPORTS AND THINGS.     WE SOMETIMES SEE THAT IN SETTLEMENTS WHERE

10:32AM   17     THERE HAVE BEEN ACTUAL BREACHES OF SENSITIVE INFORMATION, ET

10:32AM   18     CETERA.

10:32AM   19          HERE IT'S A PEEK AT NAMES, PERHAPS ADDRESSES, BUT A PEEK

10:32AM   20     THAT IT APPEARS THAT THE INDIVIDUAL SHOULD NOT HAVE HAD ACCESS

10:32AM   21     TO, AND THAT'S WHAT IT IS.

10:32AM   22          ALL RIGHT.   THANK YOU VERY MUCH.

10:32AM   23          AND THE ATTORNEYS' FEES, IT LOOKS LIKE IT'S THE -- THE

10:32AM   24     REQUEST IS FOR UP TO 25 PERCENT, AND GOOGLE RESERVES THE RIGHT

10:33AM   25     TO CHALLENGE ANY REQUEST IN EXCESS OF THAT.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 25 of 29
                                                                                      25


10:33AM    1          IS THAT RIGHT, MS. REES?

10:33AM    2                  MS. REES:    YES, THAT'S CORRECT?

10:33AM    3                  THE COURT:   THANK YOU.

10:33AM    4          ALL RIGHT.    ANYTHING FURTHER?     MR. AZAR, YOU HAVE BEEN

10:33AM    5     ELOQUENT IN YOUR SILENCE, SIR.       ANYTHING YOU WOULD LIKE TO ADD

10:33AM    6     TO THE CONVERSATION?

10:33AM    7                  MR. AZAR:    NO.   JUDGE, I MISS BEING IN CALIFORNIA.

10:33AM    8                  THE COURT:   WELL, IT'S ALWAYS HERE.   YOU ARE

10:33AM    9     WELCOME.

10:33AM   10                  MR. AZAR:    I WISH I COULD COME OUT THERE.   I WENT TO

10:33AM   11     LAW SCHOOL IN SANTA CLARA, AND I WISH I COULD COME OUT THERE

10:33AM   12     AND VISIT.    MY DAUGHTER LIVES IN SAN FRANCISCO, AND I'M STUCK

10:33AM   13     HERE AT HOME AND QUARANTINED.

10:33AM   14                  THE COURT:   WELL, YES, YES, WE'RE ALL SUFFERING THAT

10:33AM   15     BUT BETTER SAFE.

10:33AM   16          YOU KNOW, I WAS JUST AT A MEETING YESTERDAY WHERE WE WERE

10:33AM   17     DISCUSSING HOW THE CIRCUITS AND COURTS ARE GOING TO RESUME

10:33AM   18     OPERATIONS, AND I SHOULD TELL YOU THAT THE SPIRIT OF THE COURT

10:33AM   19     IS THAT WE WILL RESUME OUR OPERATIONS BUT ALWAYS WITH AN EYE

10:34AM   20     TOWARDS THE SAFETY OF THE PUBLIC AND OUR STAFF, AND THAT'S

10:34AM   21     PARAMOUNT.

10:34AM   22          SO AGAIN, PROCEEDING THIS WAY THROUGH THE ZOOM VENUE AND

10:34AM   23     OTHERS THAT WE'RE USING IS -- ALLOWS THE BUSINESS OF THE COURTS

10:34AM   24     TO GO FORWARD, IT ALLOWS YOUR RESPECTIVE CLIENTS TO HAVE THEIR

10:34AM   25     DAY IN COURT UNIMPEDED BY THE CRISIS AND WE, THE COURTS,



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 26 of 29
                                                                                    26


10:34AM    1     ENDEAVOR TO DO ALL OF THIS AND TO ACCOMPLISH WHAT WE CAN TO

10:34AM    2     ASSIST YOU AND YOUR CLIENTS AS WE GO FORWARD.

10:34AM    3          SO THANK YOU VERY MUCH.

10:34AM    4          ANYTHING FURTHER THEN FROM THE PLAINTIFFS ON THE MOTION

10:34AM    5     FOR PRELIMINARY APPROVAL?

10:34AM    6                MR. YACHUNIS:    NO, YOUR HONOR.

10:34AM    7          IF YOU COULD INDULGE ME.    ABOUT TWO AND A HALF HOURS AGO

10:34AM    8     MY FIRST GRANDSON, JAMES HENRY YACHUNIS, WAS BORN, AND IF I WAS

10:34AM    9     A LITTLE BIT DISCOMBOBULATED THIS MORNING IT WAS BECAUSE OF THE

10:34AM   10     EXCITEMENT OF MY FIRST GRANDSON.    I AM VERY HAPPY.

10:34AM   11                THE COURT:   WELL, CONGRATULATIONS.    I'M SURE YOU'LL

10:34AM   12     TELL HIM THAT ON HIS BIRTHDAY YOU WERE IN FEDERAL COURT,

10:35AM   13     VIRTUALLY IN FEDERAL COURT.    WELL, I APPRECIATE THAT.

10:35AM   14          ALL RIGHT.   THANK YOU FOR THAT.   THANK YOU FOR THE

10:35AM   15     DISCUSSION THIS MORNING.    IT WAS HELPFUL.   I DO, LOOKING AT THE

10:35AM   16     TOTALITY OF THE CIRCUMSTANCES AND YOUR PLEADINGS, YOU HAVE LAID

10:35AM   17     OUT A SETTLEMENT IN THIS CASE THAT IS FAIR, ADEQUATE, AND

10:35AM   18     REASONABLE.

10:35AM   19          THE COURT WILL GRANT THE RELIEF REQUESTED.     I'LL CERTIFY

10:35AM   20     THE SETTLEMENT CLASS AS DEFINED.    I WILL GRANT PRELIMINARY

10:35AM   21     APPROVAL OF THE SETTLEMENT AGREEMENT.    THE NOTICE PROVISIONS

10:35AM   22     THAT YOU'VE CREATED ARE APPROPRIATE.    IF I HAVEN'T PREVIOUSLY,

10:35AM   23     I THINK I HAVE THOUGH, I'LL APPOINT OR REAPPOINT THE CLASS

10:35AM   24     COUNSEL AS INDICATED AND REQUESTED AND APPOINT THE NAMED

10:35AM   25     PLAINTIFFS AS CLASS REPRESENTATIVES.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 27 of 29
                                                                                    27


10:35AM    1          NOW, WHAT DATE SHOULD WE SET FOR FINAL APPROVAL?      NOW, LET

10:35AM    2     ME INDICATE THAT I'M HAPPY TO ACCEPT THE DATES THAT YOU HAVE

10:36AM    3     OFFERED IN YOUR ORDER.

10:36AM    4          MAYBE I'LL DO THIS, AND MAYBE THE MOST PRUDENT THING TO DO

10:36AM    5     IS THIS, IS TO ASK YOU TO MEET AND CONFER TO FINALIZE THE

10:36AM    6     NOTICE SCHEDULES AND THEN YOU CAN SUGGEST A FINAL DATE AFTER

10:36AM    7     YOU TALK WITH MS. KRATZMANN, AND SHE'LL BE ABLE TO PROVIDE YOU

10:36AM    8     A FINAL SETTLEMENT DATE THAT -- ON OUR CALENDARS JUST BECAUSE

10:36AM    9     DEPENDING ON HOW MUCH TIME YOU NEED, WE'LL HAVE TO LOOK AND SEE

10:36AM   10     WHAT OUR OPERATIONS PERMIT FOR THAT PURPOSE.

10:36AM   11          I'M HAPPY TO INCLUDE THE RECOMMENDATION THAT JUDGE LAPORTE

10:36AM   12     BE CONTACTED TO IDENTIFY THE CY PRES RECIPIENT AND RECEIVE

10:36AM   13     THAT -- YOU'LL RECEIVE THAT, AND YOU'LL INCLUDE AT LEAST HER

10:36AM   14     RECOMMENDATION AND THE REASONS FOR IT IN YOUR PROPOSED

10:36AM   15     SETTLEMENT, FINAL SETTLEMENT FOR FINAL APPROVAL.

10:36AM   16          DOES THAT MAKE SENSE TO YOU?

10:36AM   17                MR. YACHUNIS:    IT DOES, YOUR HONOR.    SHOULD WE

10:36AM   18     SUBMIT IN CHAMBERS, ONCE MS. REES AND I HAVE HAD A CHANCE TO

10:37AM   19     TALK TO MS. KRATZMANN WITH THAT DATE, A WORD VERSION OF THE

10:37AM   20     ORDER THAT IS SUBMITTED AS AN EXHIBIT?

10:37AM   21                THE COURT:    YES.

10:37AM   22                MR. YACHUNIS:    WE'LL DO THAT.

10:37AM   23                THE COURT:    YES.   A WORD VERSION WOULD BE

10:37AM   24     PREFERABLE, RIGHT, ADRIANA?     YOU'D LIKE THAT AND THEN YOU CAN

10:37AM   25     MODIFY IF NEEDED?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 28 of 29
                                                                                     28


10:37AM    1                THE CLERK:   YES, YOUR HONOR.

10:37AM    2                THE COURT:   ALL RIGHT.   THANK YOU.    IS THERE

10:37AM    3     ANYTHING ELSE?    LET ME INDICATE, IF I HADN'T, THE COURT FINDS

10:37AM    4     THAT THIS SETTLEMENT IS FAIR, ADEQUATE, AND REASONABLE.

10:37AM    5          RULE 23 HAS BEEN MET, AND THE COURT WILL PRELIMINARILY

10:37AM    6     APPROVE THIS SETTLEMENT AS INDICATED.      AND WE'LL WAIT TO HEAR

10:37AM    7     FROM YOU AND YOUR DOCUMENT AS TO WHAT YOU WOULD LIKE AS A FINAL

10:37AM    8     APPROVAL DATE AND WE'LL SELECT THAT.

10:37AM    9          HOPEFULLY THAT CAN BE IN PERSON.      IF NOT, WE HAVE THE

10:37AM   10     BENEFIT OF THIS TECHNOLOGY TO PROCEED IF WE NEED TO.

10:37AM   11          ANYTHING FURTHER, COUNSEL?

10:37AM   12                MR. YACHUNIS:   NO, YOUR HONOR, NOT FROM PLAINTIFFS.

10:37AM   13                MS. REES:    NO, YOUR HONOR.

10:37AM   14                THE COURT:   ALL RIGHT.   THANK YOU VERY MUCH.     WE'LL

10:38AM   15     DISENGAGE THIS.   IT'S GREAT SEEING YOU ALL HERE AND BE SAFE AND

10:38AM   16     YOU AND YOUR FAMILIES AND WE'LL SEE YOU SOON.      THANK YOU.

10:38AM   17                MS. REES:    THANK YOU.

10:38AM   18                THE CLERK:   THANK YOU.   THANK YOU.

10:38AM   19          (COURT CONCLUDED AT 10:38 A.M.)

          20

          21

          22

          23

          24

          25



                                    UNITED STATES COURT REPORTERS
     Case 5:18-cv-06164-EJD Document 70 Filed 05/27/20 Page 29 of 29


 1

 2

 3                          CERTIFICATE OF REPORTER

 4

 5

 6

 7          I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8     STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9     280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10     CERTIFY:

11          THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12     A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13     ABOVE-ENTITLED MATTER.

14

15
                                ______________________________
16                              IRENE RODRIGUEZ, CSR, RMR, CRR
                                CERTIFICATE NUMBER 8074
17

18
                                DATED:   MAY 26, 2020
19

20

21

22

23

24

25



                         UNITED STATES COURT REPORTERS
